Citation Nr: 1529744	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-03 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty from June 1991 to August 1992 and from October 2004 to December 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2009 and April 2009 rating decisions of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2015, the Veteran testified at a Board hearing via videoconference before the undersigned.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to afford the Veteran a VA examination.  The Veteran's claim was initially denied because he did not have a diagnosis of PTSD. 
 
Effective July 13, 2010, if a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).

The Veteran underwent a VA examination in July 2012 in which the examiner identified the Veteran's stressors and found that they were both adequate to support a diagnosis of PTSD and related to the Veteran's fear of hostile military or terrorist activity.  However, the examiner declined to offer a diagnosis of PTSD, instead finding that the Veteran had not met the PTSD criteria but rather met the criteria for anxiety disorder NOS with depressive features.  

In May 2015, the Veteran submitted a disabilities benefits questionnaire (DBQ) in which a private physician diagnosed him with PTSD.  

As the evidence now shows a diagnosis of PTSD, a VA examination by a VA psychologist or psychiatrist is again necessary as 38 C.F.R. § 3.304(f)(3) could be for application.  Alternatively, a VA opinion is necessary to determine if the Veteran has a diagnosis of any other acquired psychiatric disorder, including anxiety disorder, that is due to service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding, relevant private and VA treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such. 

2.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA mental disorders examination to determine the nature of any current psychiatric disorder, and to obtain an opinion as to whether such diagnosis is related to service. 

The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should list all diagnosed mental disorders.  If PTSD is diagnosed, the examiner should note all stressful events contributing to the diagnosis.  The examiner should specifically note whether the Veteran's stressors are due to fear of hostile military or terrorist activity, are adequate to support a diagnosis of PTSD, and whether the Veteran's current symptoms are related to the claimed stressors.  

If any other mental disorder is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that each diagnosed disorder arose during service or is otherwise related to service. 

A rationale for all opinions expressed should be provided.

3.  The record should then be reviewed again. If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




